DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the pumpable hydrogen storage fluid" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClaine et al. (US 2002/0166286) in view of Reilly et al. (US 4,769,225).
Regarding claim 2, the reference McClaine et al. discloses a hydrogen storage slurry comprising an inert liquid and a hydride, wherein the hydride comprises reversible hydride formers (see Abstract; para. [0009]; [0029]), and wherein the reversible hydride formers have a particle size from about 1 micron to about 50 microns (see para. [0044]). The reference McClaine et al. is, however, silent with respect to the hydride formers having a non-hydrided state and a hydride state. The reference Reilly et al. teaches a hydrogen storage slurry comprising an inert liquid and a hydride, wherein the hydride comprises reversible hydride formers having a non-hydrided state and a hydride state (see Abstract; col. 2, lines 45-67; col. 3, lines 1-39). It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of McClaine et al. and Reilly et al., and utilized the hydrogen storage slurry taught by McClaine et al to reversibly absorb and desorb hydrogen in accordance to the teachings Reilly et al., since the reference Reilly et al. teaches that a slurry of metal hydride particles suspended in an inert liquid or solvent may suitably be used as a hydrogen storage means from which hydrogen can reversibly be absorbed and desorbed (see col. 1, lines 16-19; col. 2, lines 45-67).
Regarding claim 3, the references McClaine et al. and Reilly et al. disclose the hydrogen storage, wherein in the non-hydrided state, the reversible hydride formers comprise a metal or a metal alloy (see Reilly et al.: col. 2, lines 45-67;  col. 3, lines 1-39).
Regarding claim 4, the references McClaine et al. and Reilly et al. disclose the hydrogen storage, wherein in the non-hydrided state, the reversible hydride formers are magnesium metal (see McClaine et al.: paras. [0029]; [0037]). 
Regarding claim 5, the references McClaine et al. and Reilly et al. disclose the hydrogen storage, wherein in the hydrided state, the reversible hydride formers are metal hydrides (see Reilly et al.: col. 2, lines 45-67;  col. 3, lines 1-39). 
Regarding claim 6, the references McClaine et al. and Reilly et al. disclose the hydrogen storage, wherein the hydride is made solely of magnesium hydride (see McClaine et al. [0029]; [0037]).  
Regarding claim 7, the references McClaine et al. and Reilly et al. disclose the hydrogen storage, wherein the inert liquid comprises mineral oil (see McClaine et al.:  para. [0029]).  
Regarding claim 8, the references McClaine et al. and Reilly et al. disclose the hydrogen storage, wherein the hydrogen storage slurry further comprises magnesium, mineral oil, and a dispersant (see McClaine et al.: para. [0029]).  
Regarding claim 9, the references McClaine et al. and Reilly et al. disclose the hydrogen storage, wherein the dispersant comprises a triglyceride, a polymeric dispersant, or a combination thereof (see McClaine et al.: paras. [0029]; [0037]).
Regarding claim 10, the references McClaine et al. and Reilly et al. disclose the hydrogen storage, wherein the reversible hydride former is in powder form, and wherein the powder further comprises mineral oil and a dispersant (see McClaine et al.: para. [0044]).  
Regarding claim 11, the references McClaine et al. and Reilly et al. disclose the hydrogen storage, wherein the powder has been milled (see McClaine et al.: para. [0044]).  
Regarding claim 12, the references McClaine et al. and Reilly et al. disclose the hydrogen storage, wherein the hydrogen storage slurry is not subject to significant hydrogen evolution at room temperature and pressure when the reversible hydride formers are in a hydrided state (see McClaine et al.: para. [0031]). 
Regarding claim 13, the references McClaine et al. and Reilly et al. disclose the hydrogen storage, wherein the hydrogen storage fluid includes a concentration of between 40 weight percent and 80 weight percent of the reversible hydride formers (see McClaine et al.: paras. [0029]; [0048]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774